 LOCAL 445,TEAMSTERS579Local 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-caandEdwardL. Nezelek, Inc. Cases 3-CP-166and 3-CC-569December 15, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDKENNEDYOn July 26, 1971, Trial Examiner David S. David-son issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and a sup-porting brief, and the General Counsel filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions) and to adopt hisrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Local 445, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Liberty, New York, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's recommended Order.1For the reasons stated in his dissenting opinion inMuskegonBricklayersUnion#5, etc (GreaterMuskegonGeneralContractorsAssociation),152 NLRB 360, Member Fanning would not find that articleXI,D, of the contract, the "self-enforcement" provision, is unlawful, orthat the Respondent's picketing to obtain agreement to such clauseviolated Section 8(b)(4)(1) and (u)(A) of the Act.2Member Kennedy would find that an object of Respondent's picketingwas to force or require Nezelek to cease doing business with Pshonick, ascontended by the General Counsel in his exceptions to the TrialExaminer'sDecision,andwouldmodify the recommended Orderaccordingly.N.L RB v. Denver Building & Construction Trades Council(Gould & Preisner),341 U S. 675, 688-689 (1951).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Trial Examiner: Pursuant tocharges filed on October 2, 1970, by Edward L. Nezelek,Inc., referred to herein as Nezelek, Inc., a consolidatedcomplaint issued on January 15, 1971. The complaintalleges that since August 8, 1970, Respondent has inducedand encouraged individuals employed by Nezelek, Inc.,and other persons to engage in strikes or refusals to performwork or services and has threatened, coerced, andrestrained Nezelek, Inc., and other persons with objects offorcing or requiring Nezelek, Inc., (1) to enter into anagreement containing certain clauses prohibited by Section8(e) of the Act, and (2) to cease doing business with I.Pshonick & Son, a supplier of ready-mix concrete, therebyviolating Section 8(b)(4)(i) and (ii)(A) and (B) of the Act.The complaint further alleges Respondent picketed Neze-lek, Inc., from September 2, 1970, to December 1, 1970,with an object of forcing or requiring Nezelek to recognizeand bargain with Respondent at a time when it was notcertified as the representative of the'employees of Nezelek,Inc., thereby violating Section 8(b)(7)(C) of the Act. In itsanswer, Respondent denies the commission of any unfairlabor practices.A hearing was held before me in Liberty, New York, onMarch 4 and 5, 1971. At the close of the hearing the partieswere given leave to file briefs which have been receivedfrom all, the parties. Pursuant to arrangements made at thehearing, certain documents were submitted after the closeof the hearing which have been marked and received asRespondent's Exhibits 4(a)-(v). Following submission ofthese documents Respondent requested reopening of thehearing for the purpose of taking additional testimony.Respondent's request was denied. The request, an Order ToShow Cause, responses thereto from the General Counseland Charging Party, and the order denying the request,respectively,have been marked and received as TrialExaminer's Exhibits 1-5.Upon the basis of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE EMPLOYERSEdward L. Nezelek, Inc., a New York corporation withits principal office at Johnson City, New York, is a generalcontractor in the construction industry. During the yearpreceding issuance of the complaint, Nezelek, Inc., in thecourse of its business operations received goods andmaterials valued in excess of $50,000 directly from pointsoutside the State of New York.During 1970, Nezelek, Inc., entered into a contract withthe county of Sullivan, New York, for the construction ofSullivan County Community College at Loch Sheldrake,New York, for $7,600,000. In connection with theperformance of that contract, Nezelek, Inc., entered into anagreement with I. Pshonick & Son, of Liberty, New York,for purchase and delivery of ready-mix concrete to thejobsite.I find that Nezelek, Inc., and Pshonick are employersengaged in commerce or operations affecting commercewithin the meaning of the Act and that it will effectuate thepolicies of the Act to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDRespondent, Local 445, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of194 NLRB No. 92 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerica, is a labor organization within the meaning of theAct.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Facts1.Initial contacts between Respondent andNezelek, Inc.The Sullivan County Community College contract wasawarded to Nezelek, Inc., on July 13, 1970,1 and Nezelek,Inc., received notice of the award 2 days later.On July 9 Respondent sent Nezelek, Inc., a form letterover the signature of Secretary-Treasurer Theodore Daleynoting that Nezelek, Inc., had bid for a job within itsjurisdiction, requesting that Nezelek, Inc., sign a copy of itsareaHeavy, Highway and Building Construction agree-ment,referred to herein as the Heavy Constructionagreement, which was enclosed, and requesting a prejobconference "relative to the work which shall be performedat this particular project" in the event that Nezelek, Inc.,was awarded the contract.A day or two later RespondentBusinessRepresentativeRaymond Ebert telephoned Nezelek Chief EstimatorDouglas Cullison III. Ebert congratulated Cullison ongetting the job and stated that he wanted to sit down andmeet with him. Cullison told Ebert that Nezelek, Inc., wasthe low bidder but had not yet been awarded the job. Ebertsaid he would call back again after the award was made.On July 14, Ebert called Culhson again and told him thathe had read in the newspaper that Nezelek, Inc., had beenawarded the job and that he wanted to set up a prejobconference. Cullison asked what the prejob conference was,and Ebert explained that it was a meeting to discussconditions on the job. Cullison said they would get all thebusiness agents of the various trades together to thrashthings out so that they would know who had jurisdictionover what. Ebert said he did not want a meeting with all thebusiness agents but wanted a meeting between Nezelek,Inc., and representatives of Respondent. Cullison said thatNezelek, Inc., didn't employ Teamsters so that there was nopoint to such a meeting. Ebert replied that everyoneemployed Teamsters and asked why Nezelek, Inc., shouldnot. Ebert asked if Nezelek, Inc., was going to subcontractthe excavating work. Cullison replied that he hoped to butthat he hadn't found a subcontractor yet. Ebert gaveCullison the names of several excavating contractors in thearea, including Maggiolo Corporation 2 and Echo, and saidhe would ask them to contact Nezelek, Inc., about the work.Cullison said that he would be in the vicinity of the jobtoward the end of the month, and they agreed to meet atthat time.3During the last week in July Ebert met Cullison andEdward Nezelek, president of Nezelek, Inc., at a restaurantinMonticello, New York. Their conversation lasted only afew minutes. There was some talk of meeting again duringthe next month for a prejob conference, and Cullison saidhe thought they were being premature and rushing thingsbecause the job was not going to start for a couple ofmonths.Ebert introducedCullisonandNezelek torepresentatives of Echo, an excavating contractor, andEbert then left.On August 12, Ebert telephoned Cullison and asked ifNezelek, Inc., had enteredinto anagreement with Echo.Cullison replied that the excavating contract had beengiven toMaggiolo.Ebert again asked for a prejobconference, and Cullison again questioned the need for itbecause Nezelek, Inc., did not employ Teamsters. Ebertsaid that was what the prejob conference was for, tostraighten that out. Cullison then said that he would cometoRespondent's offices in Newburgh, New York, onAugust 18 when he was going to be in the area on otherbusiness.2.The August 18 prejob conferenceOn August 18, Cullison went to Respondent's Newburghoffice accompanied by Job Superintendent Jack Hiller andProjectManager Narindar Kumar Bhendari. There theymet with Ebert, Richard Raskin, Respondent's publicrelations counsel, and James Street, a member of Respon-dent. Toward the end of the meeting Secretary-TreasurerDaley joined the group.All the participants in the meeting testified. Cullison,Hiller,and Bhendari gave one version of the meeting.Ebert,Daley,Raskin, and Street gave another version,differing sharplyinmostsignificant respects from theversion of the General Counsel'switnesses.While there aresome variations in the testimony of Cullison, Hiller, andBhendan, I am persuadedfor reasonsset forth below thatCullison, whose recollectionseemed mostcomplete of thethree, should be credited as corroborated by Hiller andBhendari and find as follows as to the August 18 meeting.At the outset of the meeting the participants wereintroduced to one another. Ebert introduced Street toCullison as the teamster on the job, and Cullison made noresponse to that characterization. Ebert then referred to aprejob questionnaire and proceeded to ask a number ofquestions about the work to be performed on the job,making notes on the questionnaire as Cullison answered.Cullison told Ebert thatMaggiolowould do theexcavating work and several other aspects of the job thatEbert asked about. Ebert voiced no objection to Maggioloat that time. Cullison told Ebert that precast structuralconcrete would be used on the job and that work would bedone by Dynacrete. Ebert asked if Dynacrete was union,and Cullison said be presumed that they were.Cullison told Ebert that Nezelek, Inc., was going to doconcrete work itself, including the forms, but that they wereprobably going to use forklifts to move the forms. Ebertsaid that Sullivan County Redi-Mix was the only unionready-mix company in the county. Cullison said that heunderstood that Pshonick was union. Ebert looked at StreetiAlldates referred to herein occurred in 1970 unless otherwiseindicated.2Maggiolo Corporation is referred to in the transcript and somecorrespondence as Maggiola The correct name is taken from a letterheadin the documents received after the close of the hearing.3Cullison and Ebert both testified to this conversation. The onlyconflict in their testimony related to whether Cullison raised questions as tothe nature of the prejob conference and the need for it According to Ebert,Cullison never questioned him about these matters. For reasons set forthbelow, I have credited Cullison and not Ebert. LOCAL 445,TEAMSTERS581who nodded and said the drivers were members ofRespondent. Ebert said that Pshonick was not acceptablebecause Pshonick did not have an agreement with him.Ebert said that the Company could not use any lumbercompany in Sullivan County and gave Cullison the name ofthe nearest union lumber company.There was some discussion of jurisdiction of the variouscrafts over materials arriving at the jobsite and transporta-tion on the jobsite. Ebert said that transportation aroundthe site had to be by a teamster, that if a utility or "bull"truck was used on the site, a teamster had to drive it, andthat the Engineers had jurisdiction over forklifts unlessused to circumvent the use of a "bull" truck.After Ebert went through the prejob questionnaire, Daleyentered the room. Daley asked Ebert if he had told themabout the transportation coordinator. Ebert said yes,although he had only mentioned it in introducing Street atthe outset of the meeting. Daley also asked Ebert if he hadtold them about providing a vehicle for the transportationcoordinator. Ebert again replied affirmatively although hehad not previously said anything about it.Daley then reviewed the prejob questionnaire whichEbert had filled out. When he came to Maggiolo's name asthe excavating contractor, Daley said that Maggiolo wasunacceptable but did not give a reason. He also commentedthat Dynacrete was nonunion but added that Dynacreteshould be checked further. Daley said that if the Companyput Pshonick on the job Respondent would picket, andEbert also said the same thing. They said, "Not a wheel willturn. Nothing will move."There was some discussion of when the job would start,and Cullison said that the groundbreaking was tentativelyset for August 27. Respondent's representatives raised thematter of the employment of the transportation coordinatoror Teamsters steward on the job.4 Culhson asked what hewas supposed to do. Daley and Ebert said he would checktrucks coming on the job to see that they had union driversand would see that the interests of the Teamsters wereprotected in work assignments. Cullison said that he didn'tcare what the transportation coordinator did for Respon-dent but wanted to know what he would do for Nezelek,Inc. Street volunteered that he could go out for coffee, andone of the others said he could go to Binghamton to getplans, but no other functions were mentioned. Cullisonmade no further response at the time.Toward the end of the meeting Street was sent to the nextroom to get an order form for tickets for a dinner dancesponsored by Respondent and for an advertisement in theprogram. Upon Street's return, Daley handed Cullison fourcopies of the Heavy Construction agreement which hadbeen signed by Ebert with Daley's name.5 Cullison said thathe was not authorized to sign it and had no reason tobecause Nezelek, Inc., did not employ Teamsters, but thathe would take the contract to Edward Nezelek. Daley sentStreet for an envelope and the contracts were put in it forCullison to take with him.The meeting broke up at this point. As Cullison wasleaving the room, Ebert approached him and told him nottoworry about using Maggiolo because Daley was onlytrying to put pressure on Maggiolo who was slow with hiswelfare payments. Ebert also told him to be sure to buytickets for the dinner dance because it was a pet project ofDaley's.Respondent's witnesses testified, contrary to the abovefindings, that discussion of the prejob questionnaire wasrelatively brief and was followed by a lengthier page-by-page review of the Heavy Construction agreement, duringwhich Cullison agreed to hire a Teamsters steward after anumber of duties were described which he would performfor Nezelek, Inc. According to them, Cullison agreed orallyto all the terms of the Heavy Construction agreement butstated that he lacked authority to sign it and would take itback and have Company President Nezelek sign it. Ebertand Street testified that a starting date of September 2 forthe Teamsters steward was established and that Street wasidentified as the man for the job. Ebert testified that as theconference was breaking up and after Cullison had agreedto hire the transportation coordinator, Cullison privatelyquestioned Ebert as to whether, Respondent could sendsomeone other than Street to the job, voicing concernbecause Street was black.Although Respondent contended in oral argument that itwas unnecessary to decide whether Cullison privatelyobjected to the employment of Street because of his color,the alleged raising of that objection by Cullison is anintegral part of Respondent's version of the events and theonly explanation offered for the claimed repudiation byNezelek, Inc., of agreements reached at the meeting. Thatalleged repudiation goes to the heart of the issue as to theobjectof the picketing which later took place. Thecredibility of Ebert, Respondent's principal witness, as toCulhson's alleged objection to Street reflects strongly on thecredibility of his entire version of the events and ofRespondent's other witnesses and must be determined.Ebert gave an affidavit to an investigator for the GeneralCounsel in connection with the investigation of a chargefiledby Respondent against Nezelek, Inc., alleging aviolation of Section 8(a)(5). The affidavit was given onOctober 7, several days after the charges in the instant casewere filed and 1 day after return receipts show that theywere received by Respondent. In the affidavit, Ebert madeno mention of his alleged private discussion with Culhsonabout Street as the meeting was breaking up. At the hearingEbert gave four explanations for this omission: (1) thatStreetwas present when he gave the affidavit and herefrained from mentioning Cullison's private statement tohim out of consideration for Street's feelings; (2) that Ebertwas actively trying to resolve the matter and did not think itwould come to "this"; (3) that he wouldn't say that hedidn'tmention Cullison's statement to the investigator ingeneral terms and noticed that several things were left outof the written statement when he read it before signing itbut felt that the written statement went to the substance ofthe 8(a)(5) charge; and (4) that he did not believe the4The two terms are used interchangeablysigning of the agreement by Daley raises some question as to the accuracy5All of the General Counsel's witnesses testified that they had initiallyof their observations, I am persuaded by the circumstances as a whole thatbelieved Daley had signed the agreements but conceded to varying extentthey, rather than Respondent's witnesses, remained more accurate in theirthat they must have been wrong after the hearing in the 10(1) proceedingdescription of the conference.brought in conjunction with this case Although their initial version of the 582DECISIONSOF NATIONALLABOR RELATIONS BOARDaffidavit was in response to the charges against Respond-ent.Ebert's first explanation for the omission is inconsistentwith Ebert's third explanation that he mentioned it ingeneral termsto the investigator but that it was overlooked,and his other explanations do not withstand scrutiny.Although a copy of Respondent's charge against Nezelek,Inc.,wasnot placed in evidence, it is clear that Nezelek'salleged refusal to sign the Heavy Constructionagreementafter allegedly agreeing to it orally was central to thecharge.Over a third of Ebert's affidavit is devoted to adetailed description of the August 18 meeting. Moreover,while Ebert testified that the affidavit related only to thecharge filed by Respondent, the affidavit covers in detailEbert's subsequent conversations with Nezelek concerningthe hiring of the coordinator and the signing of thecontract, as well as the picketing and its objects. I amsatisfied from reading the affidavit as a whole that Ebertdid not omit any reference to Cullison's alleged objection toStreet for any of the reasons stated by him at the hearing.There is further reason to be skeptical of Ebert's version.Although Ebert initially testified, contrary to Culhson, thathe did not introduce Street as the teamster on the job at theoutset of the meeting, his testimony as to the discussion ofthe duties of the transportation coordinator, as well as thatof Daley, Raskin, and Street makes it clear that the dutieswere discussed in terms of what Street would do on the job.According to them, at that time Cullison agreed to theemployment of the transportation coordinator. If Culhsonin fact had reservations over putting Street on the job, it isless likely that Cullison would have readily agreed to hirethe transportation coordinator and later expressed hisreservations than that he simply would have remainednoncommittal as he testified he did for other reasons.6There is a further glaring deficiency in the testimony ofEbert and Street as to the date allegedly agreed upon forStreet to start on the job. According to Ebert, he preferredto have Street start on the job earlier than September 2becauseMaggiolo was starting on August 27, but hediscussed with Cullison the fact that September 1 was aholiday. Ebert testified that Cullison asked if Street couldstart on September 2, and Ebert conceded that Street couldstart then without being paid for the holiday. The prejobquestionnaire identified by Ebert as that filled out by himduring the meeting bears the following notations whichEbert testified he made at the time, "Maggiola will startfirst.Streetwill start 9/2/70." Street testified similarly,stating that it was definitely established that he was to startthe day after Labor Day. Street also testified that he metEbert the day after Labor Day and was told that they wouldhave to put up a picket the next day. All witnesses agreedthat the picketing started on September 3. Yet reference toa 1970 calendar shows that September 1, 1970, occurred ona Tuesday, and Labor Day, a Monday, was on September7.While this discrepancy was not pointed out at the hearingand neither witness was asked to explain it, the reference tothe holiday in connection with the alleged reason the datewas chosen, the note on the prejob conference form, andthe second reference to Labor Day in connection with thedate the picketing started leave any persuasive explanationbeyond imagination. As will be seen below, also, Ebert'sversion of his conversation with Edward Nezelek on August27 after this meeting also reflects upon this testimony that adate was fixed for the employment of Street during theAugust 18 conference.There are other discrepancies in the testimony ofRespondent'switnesses as well.Thus, Daley testified thatduring the conference Ebert came to his office, told himthat everything had been agreed to, and asked him to comein to the conference. However, although all witnessestestified that Street left the room dunng the conference, nootherwitness testifiedthat Ebert left at any time before theconference ended, and Ebert's explanation of why hesigned Daley's name to the agreement is inconsistent withDaley's version of how he happened to come to the room.According to Ebert, during the conference Cullison saidthat Nezelek, Inc., would use a utility or "bull" truck on thejob to move concrete forms, and Daley and Raskindescribed similar discussions. Daley testified that he madea note on the prejob questionnaire regarding a conversationthe others had previously had about a "bull" truck. Yet, inthe prejob questionnaire, there is no notation as to the useof trucks by Nezelek, Inc., but at the bottom of page 2 thewords "fork lift" were written in handwriting identified byEbert as Daley's. The questionnaire filled out by Ebert andDaley thus gives greater support to Culhson's version ofwhat he said rather than to that of Respondent's witnesses.7Although Ebert, Raskin, and Street generally denied thatany objection was raised to the use of Maggiolo during themeeting, Daley's testimony in this regard comes closer tothat of Cullison's than to the testimony of Respondent'sother witnesses.For all of these reasons, I have concluded that thetestimony of Respondent'switnessesas to the August 18meeting cannot be credited. In accepting Cullison'scontrary version I have considered the fact that there arealso some variations in the testimony of Cullison, Hiller,and Bhendari but find them less consequential, and withone exception, simply the expected variations of recollec-tion of what was said during an hour long conference whichdo not detract from the accuracy of the testimony. The oneexception relates to Hiller's testimony that during themeetingRespondent threatened to picket the job ifNezelek, Inc., did not hire the transportation coordinatorand sign the agreement. No one else testified to such athreat at this time and I find that it was not made.6 In this connection, I have noted the testimony of Ebert and Street thatsome weeks later after Street had several times asked Ebert why Nezelek,Inc, wouldn't hire him, Ebert told Street it was because of his color andtold him of his alleged conversation with Cullison. Street testified withconsiderable emotion in this regard and I am convinced that the emotionwas genuine However, while Ebert may later have given this explanationto Street, I do not believe on the evidence before me that Cullison objectedto Street on August 18 because of his color7 In this connection, I have considered information produced atRespondent's request as to the dates various subcontracts were let whichRespondent contends would show that after the August18meeting,Nezelek, Inc., subcontracted certain work to avoid the need for having itsown truck on the job But it is clear from Respondent's witnesses'versionof the prejobconference,as well asthe testimony of the otherwitnesses,that Nezelek,Inc, at all timesmaterial intended to subcontract most of thework,and I find nothingin the informationproduced to supportRespondent's contention. LOCAL 445,TEAMSTERS583In crediting Cullison, as corroborated by Hiller andBhendan, I have considered Respondent's contention thatit is unlikely that Respondent would have asked Cullison tosign the agreement without first discussing its terms.However, Respondent had previously sent a copy of theagreement to Nezelek, Inc., and in its initial letter toNezelek, Inc., Respondent made a similar request and didnot describe the prejob conference as for the purpose ofnegotiating an agreement. I do not find it unlikely that inthis industry and in the circumstances of this case,Respondent asked Cullison to sign the agreement withoutfirst discussing its terms.In resolving the credibilityissues,I have also consideredthe denial by Respondent'switnessesthat any threat topicket was made if Nezelek, Inc., used Pshomck as theconcrete supplier. Although there is evidence that Pshon-ick's drivers were members of.Respondent, that Pshonickpaid benefits required by Respondent's agreement whenworking on union jobs, and that Pshonick had worked onother union jobs without being picketed, the evidence alsoshows that Pshomck had not signed an agreement withRespondent for some years, and that on August 27, Ebertmade further efforts to induce Nezelek, Inc., to buy itsconcrete from another source. I am not satisfied thatRespondent's concern stemmed simply from fear thatPshonick was not equipped to handle the job as itswitnessestestified, and have credited Cullison, Hiller, andBhendari in this respect also.3.The August 27 meeting between Ebert andEdward NezelekEbert met Edward Nezelek, president of Nezelek, Inc., ata restaurant in Monticello, New York, on August 27. Ebertasked who was going to supply the concrete on the job, andNezelek said he planned to use Pshomck. Ebert asked whatwas wrong with Sullivan County Redi-Mix. Nezelek saidthat nothing was wrong except that their price was too high.Ebert asked what Nezelek would say if Sullivan CountyRedi-Mix gave him a price of $20.50 a yard. Nezelek saidthat would be pretty good and that was the price Pshonickwanted. Ebert then asked Nezelek if he would be willing totalk to someone from Sullivan County Redi-Mix, andNezelek said that he would. Ebert asked Nezelek if he knewthat Pshonick was nonunion. Nezelek said that he did notknow that and understood that Pshomck paid Respondentitsbenefits.Ebert said nothing further about whetherNezelek, Inc., could use Pshonick, and left.After several minutes, Ebert returned with Ivan Strauss, arepresentative of Sullivan County Redi-Mix. They dis-cussed concrete prices, but Nezelek did not agree to useSullivan County Redi-Mix as the concrete supplier. Straussleft, and Ebert asked Nezelek what he was going to do forhim.Nezelek said he thought that he had just donesomething by considering the use of Sullivan County Redi-Mix. Ebert said that Nezelek knew what he meant, thatNezelek was going to have to sign an agreement withRespondent, and that he was going to have to employ atransportation coordinator. Nezelek said he had no work oruse for a transportation coordinator, that he didn't see anyreason why he should hire one, and that he didn't intend tosign a contract. Ebert said that if Nezelek didn't, therewould be no wheels turning on the job. At that point theirmeeting ended.These findings are based on the testimony of Nezelekwhich I have credited. Although an affidavit and complaintfiled in a state court proceeding were offered as inconsistentwith Nezelek's testimony, I find nothing in them inconsis-tent with his testimony. Ebert's version of this conversationdiffered sharply from Nezelek's. According to Ebert,Nezelek not only agreed to use Sullivan County Redi-Mixas the concrete supplier on the job, but after Ebertstraightened out some misunderstandings Nezelek had withrespect to the transportation coordinator, Nezelek alsoagreed that Ebert's man would start on the job the nextweek. Ebert also testified that nothing was said about theagreement and he did not ask Nezelek to sign it. I find itimpossible to believe, as Ebert testified, that Cullisonagreed to hire a transportation coordinator on August 18during the meeting, that Cullison then voiced objection toStreet as the man because of his color, that Nezelek onAugust 27 raised different objections but then agreed tohirea transportation coordinator without mentioningStreet, and that then on September 2 Nezelek refused tohire a transportation coordinator first raising a question astowhether it had to be Street. In rejecting Ebert'stestimony, I also note that in his version of the August 27conversation no reference was made to Cullison's allegedprior agreement to put Street to work on September 2.4.The September2 conversation between Ebertand NezelekOn September 2, in the late afternoon, Ebert went to thejobsite and asked Hiller if Nezelek was there. Hiller saidthat he was not but telephoned Nezelek at his office so thatEbert could speak with him. Ebert asked Nezelek if he wasgoing to hire the transportation coordinator and sign theagreement. Nezelek said that he was not, and Ebert saidthat there would be pickets on the job the followingmorning.Again I have credited Nezelek. Ebert testified that in thisconversation he first asked when Street would start, andNezelek asked if Ebert was still going to send that man.According to Ebert, he said that was right and it couldn't beany different, and Nezelek said he was not going to put thatman to work. Ebert testified that they then discussed whatwas legal and what was not, and Nezelek asked somethingabout signing the agreement to which Ebert replied thatNezelek would have to sign it. Although there is somereason to believe from Nezelek's affidavit and complaint inthe state court proceeding that there was some discussion ofpropriety and legality, I credit Nezelek's version as anaccurate summary of the conversation. In his affidavitdescribed above Ebert described this conversation withoutmentioning that Nezelek made any objection to Street as anindividual, and I do not credit Ebert that Nezelek askedEbert if he was still going to send "that man."5.The picketingand its effectsOn the morning of September 3, Street came to thejobsite and picketed at its entrance with a sign stating thatNezelek, Inc., was unfair to Local 445. Pickets were at the 584DECISIONSOF NATIONALLABOR RELATIONS BOARDjobsite daily thereafter until December 2, when they wereremoved following the signing of a court order.On September 2 Maggiolo was the only subcontractor atwork at the site. At that time Maggiolo had a superintend-ent and a bulldozer operator at the jobsite. They hadworked at the site since the groundbreaking ceremony onAugust 27. On September 3, they did not report for work onthe job, although scheduled to work, and have not reportedforworksince.On September 3, Street observed thatMaggiolo's superintendent rode past the picket line, lookedat the sign, and kept going. On September 8, Hiller calledMaggiolo to ask why his men were not at work, andMaggiolo stated that he could not move any equipment onthe jobas long asthe pickets were there, but would returnwhen they left.Maggiolo'swork was the first workscheduled to be performed on the job, and the initialexcavation had to be completed before other phases of thework could proceed.On September 18, Cullison met with Ebert, and Ebertagaintold him that Nezelek, Inc., would have to hire thetransportation coordinator and signan agreement.Cullisonagainrefused.8According to Ebert and Street, Ebert instructed Streetnot to stop anyone fromenteringthejobsite. It appears thatafter the picketing started Pshonick entered the site todeliversomepaperwork connected with his purchase orderand test samples, that public utility employees came to thesite andperformed work, that some deliveries were made tothe site, and that a Maggiolo employee came to the site toremove its bulldozer.9B.Concluding Findings1.The alleged violation of Section 8(b)(7)(C)Section 8(b)(7)(C) makes it an unfair labor practice for alabor organization to picket any employer (1) if an object ofthe picketing is forcing or requiring the employees of anemployer to accept or select such labor organization astheir collective-bargaining representative, (2) if such labororganization is not currently certified as the representativeof such employees, and (3) if such picketing has beenconducted without a petition under Section 9(c), being filedwithin a reasonable time not to exceed 30 days from thecommencement of the picketing. Section 8(b)(7)(C) is notviolated, however, by picketing or other publicity for thepurpose of truthfully advising the public, includingconsumers, that an employer does not employ members of,8Cullison's testimony as to this meeting was not denied9According to Street an electrical subcontractor also visited the job.However, Hiller testified that no subcontractors came to the job after thepicketing started10Ebert stated the same purpose in his affidavit discussed above. Atone point during the hearing Respondent took a somewhat differentposition contending that the purpose of the picketing was only to compelNezelek, Inc, to hire Street in accord with its alleged prior agreement, andthat it did not seek by its picketing to compel Nezelek to sign theagreement because once Street was hired it would have to sign theagreement Respondent seems to have abandoned that positionu Local 542, International Union of Operating Engineers, AFL-CIO (RS.Noonan,Inc),142 NLRB 1132, enfd 331 F.2d 99 (C.A. 3), cert denied379 U S 889 Here the argument for finding a proscribed object is evenstronger than inNoonan,forRespondent was also seeking to compelNezelek,Inc, to hire Street at the same time that it sought to compel it toor have a contract with, a labor organization, unless aneffect of the picketing is to induce any individual employedby any other person in the course of his employment not toperform any services.Nezelek, Inc., has never employed drivers, Respondent isnot certified as the representative of any of the employeesof Nezelek, Inc., and no petition was filed within 30 days ofthe start of the picketing.The General Counsel contends that a purpose of thepicketing was to compel Nezelek, Inc., to sign the HeavyConstruction agreement and that such purpose establishedthe object,proscribed by Section 8(b)(7). Respondent in itsbeef contends that the object was not prohibited becausethe sole objective of the picketing "was because Nezelekrefused to employ a member of respondent union who ithad previously agreed to hire and because Nezelek refusedto execute an agreement with respondent after recognizingrespondent,negotiating said agreement and agreeing to allof its terms and conditions." ioI have not credited the evidence offered by Respondentto establish that Nezelek, Inc., agreed to hire Street or signthe agreement before the picketing started and find thatthere was no such agreement. The evidence is clear thatobjects of the picketing were to compel Nezelek, Inc., tohire Street and to sign the agreement. These objects areestablishedby Ebert's conversations with Nezelek onAugust 27 and September 2 and Ebert's conversation withCullison on September 18. While Nezelek, Inc., employedno drivers at the time and had no intention to hire them,picketing to compel Nezelek, Inc., to sign the agreementnonetheless falls within the object proscribed by SectionRespondent has not contended that its picketing wasexempted from the reach of Section 8(b)(7)(C) as informa-tional, and the evidence would not support such a claim.The sign carved at -the jobsite failed to inform or adviseanyone that Respondent did not employ members ofRespondent or had no contract with Respondent, butsimplystatedthatNezelek,Inc.,wasunfairtoRespondent.12Moreover, it appears that the picketingcausedMaggiolo's employees to stop work at the site.13While there were only two individuals employed byMaggiolo then at work at thesite,the completion ofMaggiolo's work then in progress was necessary to the startsign the contract.12Local 542,InternationalUnion of OperatingEngineers,AFL-CIO (RS Noonan, Inc), supra13 In this connection, Respondent asked to have all correspondencebetween Nezelek, Inc., and Maggiolo produced for the purpose of showingthatMaggiolo left the site anddid not returnfor reasonsunrelated to thepicketing.Although the correspondence, which was received after the closeof the hearing,shows that Maggiolo's failure to return to the site after theend of the picketing may have been related to a dispute over the terms ofits subcontract, which was not signed before the picketing started,nothingin it indicates that such a dispute existed at the start of the picketing orwhile it continued, and indeed Ebert's affidavit describes conversationsbetween Ebert and Maggiolo and his superintendent from which it is clearthat Ebert understood that Maggiolo's absence from the job was due onlyto the picketing,contrary to Ebert's testimony at the hearing LOCAL 445,TEAMSTERS585of other phases of the work, and the picketing substantiallydisrupted work at the job.14Ifind that the picketing by Respondent at the jobsiteviolated Section 8(b)(7)(C) of the Act.2.The alleged violations of Section 8(b)(4)The complaint alleges that Respondent also violatedSection 8(b)(4)(i) and (ii)(A) by picketing to compel signingof the Heavy Construction agreement because it containsthe following clauses alleged to be prohibited by Section8(e) of the Act.Article VIII-Employee RightsThe Employer shall not discharge or suspend orotherwise discipline any Employee for refusing to crossa picket line, and such refusal shall not be considered aviolation of this Agreement.Article XI-Sub-contractingA.The prime contractor, subletting any portion ofa job or work on a job site, shall, as a conditionpreceding such subletting, require the sub-contractor tomeet with the representatives of the Union for thepurpose of complying with the provisions of thisAgreement for such work.B.When said job or any portion is subcontracted,the prime contractor shall see that the Employees ofsaid sub-contractor receives the wages, hours, condi-tions and FRINGES as outlined in this Agreement bythe Sub-Contractor, or the prime contractor shall beresponsible for said payment of wages, conditions,hours and fringes himself.C.Failure on the part of the sub-contractor to meetwith the Union and sign an Agreement with this Unioncovering such work, shall prohibit the prime contractorfrom subletting such work to that contractor.D. If it is found that the sub-contractor is notcomplying with the provisions of this Agreement, theUnion shall give the prime contractor forty-eight (48)hours notice before any action is taken by the Union.Failure on the part of the prime contractor to complywith the terms of this provision will leave the Union freeto withdraw its employees until such time the terms andconditions of this Agreement are complied with andshallmake the prime contractor responsible for all lostwages and benefits as a result of such withdrawal.Article VIII of the agreement is broad enough to apply tosecondary picketing having no connection with disputesconcerning jobsite subcontracting, and to that extent isprohibited by Section 8(e) of the Act.15While the restrictions on subcontracting provided in thefirst three sections of article XI taken alone would appearto fall within the construction industry exemption fromSection 8(e), section D permits enforcement of this articleby strike of the employees of the prime contractor andmakes the contractor responsible for wages and benefitslost as a result of the strike. This self-enforcement featurebrings the subcontracting clause beyond the bounds ofconstruction industry proviso toSection 8(e).16As I have found that Respondent picketed Nezelek, Inc.,on and after September 3 to compel Nezelek, Inc., to signan agreement containingtheseclauses,Ifind thatRespondent thereby violated Section 8(b)(4)(i) and (ii)(A)of the Act.17The General Counsel contends further that Respondentwas attempting through the picketing to enforce thesubcontracting provisions as to off-site work, Pshonick'sdelivery of ready-mix concrete, that the picketing furtherviolated Section 8(b)(4)(i) and (ii)(A) for that reason, andthat the picketing also violated Section 8(b)(4)(i) and (ii)(B)because another of its objects was to force Nezelek, Inc., toceasedoing business with Pshonick.As I have found, there is evidence that on August 18,Ebert and Daley threatened to picket if Nezelek, Inc., usedPshonick as a concrete supplier. That threat violatedSection 8(b)(4)(ii)(B) of the Act.Thereafter, when Ebert met with Nezelek on August 27,he again attempted to persuade Nezelek to use SullivanCounty Redi-Mix. On that occasion, Ebert asked Nezelek ifhe knew that Pshonick was nonunion. When Nezelekreplied that he did not know that and understood thatPshonick paid benefits to Respondent, Ebert said nothingfurther about Pshonick, and Pshonick was not discussedagain on that day or on September 2 when Ebert spoke toNezelek by telephone.Nezelek, Ines purchase order to Pshonick was datedSeptember 2 and was signed by Pshonick on September 4.There is no evidence to show that Respondent was awarethatNezelek, Inc., had placed the order, although afterAugust 27 Ebert may well have believed that it would do so.The only evidence of communication between Nezelek,Inc., and Respondent after the picketing started shows thatwhen Cullison met with Ebert on September 18 the signingof the contract and the hiring of Street were mentioned, butnothing was said about Pshonick.The question to be resolved is whether an object of thepicketing on and after September 3 was to compel Nezelek,Inc., not to use Pshonick as a supplier. I have found abovethat other objects of the picketing were to compel Nezelek,Inc., to sign Respondent'sagreementand to hire Street.While I have found that the threats testified to by Cullison,Hiller, and Bhendari were made on August 18, in view ofthe subsequent events and the evidence that the picketinghad other clear independent objects, I am not persuadedthat a further object of the picketing was to compelNezelek, Inc., to cease doingbusinesswith Pshonick or thatthe picketing violated Section 8(b)(4)(i) and (ii)(B) for thatreason.14RetailClerks UnionLocal 324 and Local 770,Retail Clerks(BarkerBros Corp),138 NLRB 478, 491, affd.328 F.2d 431 (C.A. 9). _15Hodcarriers'and Construction Laborers' Union Local 300, etc.(FiestaPools, Inc,and Universal Contractors,Inc.)154 NLRB 1744,1745, In. 7,Los Angeles Building&Construction Trades Council,etc. (Quality BuildersInc.),153 NLRB 38316Muskegon BricklayersUnion#5, etc. (GreaterMuskegonGeneralContractorsAssociation),152 NLRB 360, enfd. asmodified378 F.2d 859(C.A. 6); LosAngelesBuilding & ConstructionTrades Council, etc. (QualityBuilders,Inc.),153 NLRB 38317See casescited in fns. 15 and 16,supra. 586DECISIONSOF NATIONALLABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent, set forth in section III,above, occurring in connection with the operations of thecompanies herein involved, described in section I, above,have a close, intimate, and substantial relationship to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in certainactivitieswhich violate the Act, I shall recommend that itbe ordered to cease and desist therefrom and to take certainaffirmative action to effectuate the purposes of the Act.The General Counsel requests that Respondent beordered in addition to remove articles VIII and XI from allitscollective-bargaining agreements and to notify allemployers with whom it has signed agreements to thiseffect. InLocal Union No. 141 of the Sheet Metal Workers,International Association, etc. (Cincinnati SheetMetal &Roofing Company, A/K/A Ajax Company),174 NLRB No.125, enfd. 425 F.2d 730 (C.A. 6), cited by the GeneralCounsel, picketing involved enforcement of provisions ofan existing association agreement, and the Board orderedthe respondent to notify the association and contractorsthat it would not maintain or insist upon inclusion of theviolative provisions in any agreement. InSouthern Califor-nia District Council of Hod Carriers, etc. (Swimming PoolGunite Contractors Group),158 NLRB 303, also cited by theGeneral Counsel, the Board found that the respondent hadunlawfully insisted upon inclusion of certain clauses in anagreement and that the employers under protest had signedagreements including these clauses.18 Here Nezelek, Inc.,did not sign the agreement, and the complaint does notallegemaintenance or enforcement of the challengedprovisions in agreements between Respondent and otheremployers. Accordingly, I reject this request of the GeneralCounsel.19CONCLUSIONS OF LAW1.Edward L. Nezelek,Inc., and I. Pshonick & Son areemployers engaged in commerce or in an industry affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. -Local 445,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, is alabor organization within the meaning of Section 2(5) of theAct.3.By picketing at the Sullivan County CommunityCollege construction jobsite of Edward L. Nezelek, Inc.,since on or about September 3, 1970,with an object offorcing or requiring Nezelek,Inc., to recognize or bargain,with it as the representative of its employees,without being18 See the earlier decision of the Board in the same case reported at 144NLRB 97819 SeeLos Angeles Building & Construction Trades Council, etc. (QualityBuilders, Inc),153 NLRB 383,Los Angeles Building & Construction TradesCouncil, etc (Portofino Marina),150 NLRB 1590.20 In the event no exceptions are filed as provided by Section 102 46 ofcurrently certified as the representative of such employeesand without filing a petition under Section 9(c) within areasonable period of time, Respondent engaged in unfairlabor practices within the meaning of Section 8(b)(7)(C) ofthe Act.4.By picketing at the construction jobsite of Edward L.Nezelek, Inc., with an object of forcing Nezelek, Inc., toenter into an agreement which contained clauses unlawfulunder Section 8(e), Respondent has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(4)(i) and(ii)(A) of the Act.5.By threatening that Respondent would picketEdward L. Nezelek, Inc., if Nezelek, Inc., used I. Pshonick& Son as the concrete supplier on its construction job, withan object of forcing or requiring Nezelek, Inc., to ceasedoing business with Pshonick, Respondent has engaged inunfair labor practices within the meaning of Section8(b)(4)(ii)(B) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended: 20ORDERRespondent Local 445, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, its officers, representatives, and agents, shall:1.Cease and desist from:(a) Picketing or causing to be picketed, or threatening topicket or cause to be picketed, Edward L. Nezelek, Inc.,where an object thereof is forcing or requiring saidemployer to recognize or bargain with it as the representa-tive of its employees in violation of Section. 8(b)(7)(C) of theAct.(b)Engaging in, or inducing or encouraging anyindividual employed by Edward L. Nezelek, Inc., or anyother employer toengage in, a strike or refusal in the courseof such individual's employment to use or handle anymaterials or to perform any services, or threatening,coercing, or restraining Edward L. Nezelek, Inc., or anyother employer, by a strike or picketing, where in eithercase an object thereof is to force or require Edward L.Nezelek, Inc., to enter into any agreement which isprohibited by Section 8(e) of the Act.(c)Threatening, coercing, or restraining Edward L.Nezelek, Inc., or any other employer, where an objectthereof is to force such employers to cease doing businesswith I. Pshonick & Son.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post at its business offices and meeting halls copies ofthe attached notice marked "Appendix." 21 Copies of saidnotice, on forms provided by the Regional Director fortheRules andRegulations of the NationalLaborRelationsBoard, thefindings,conclusions,and RecommendedOrderherein shall,as providedin Section102 48 of theRules and Regulations,be adopted by the Boardand becomeits findings,conclusions, and order, and all objections theretoshall be deemed waived forall purposes.21 In the event that the Board's Orderis enforcedby a Judgment of a LOCAL445, TEAMSTERSRegion 3,afterbeing duly signed by Respondent'sauthorized representative,shall be posted by it immediatelyupon receipt thereof,and be maintained by it for 60consecutive days thereafter,in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered,defaced, or coveredby any other material.(b) Sign and mail sufficient copies of said notice to saidRegional Director for posting by Edward L. Nezelek, Inc.,1.Pshonick&Son, and Maggiolo Corporation,ifwilling, atall places where notices to its employees are customarilyposted.(c)Notify the Regional Director for Region 3, in writing,within 20 days from the receipt of this Decision,what stepshave been taken to comply herewith.22United States Court of Appeals,the words in the notice reading "POSTEDBY ORDER OFTHE NATIONALLABOR RELATIONS BOARD"shall be changed to read "POSTEDPURSUANT TO A JUDGMENT OFTHE UNITEDSTATES COURT OF APPEALS ENFORCING ANORDEROF THE NATIONALLABORRELATIONSBOARD."22 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the RegionalDirectorfor Region 3, in writing, within 20 days fromthe date of this Ordei,what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT picket or cause to be picketed EdwardL. Nezelek, Inc., with an object of forcing or requiringNezelek, Inc., to recognize or bargain with us as587representativeof its employees in circumstancesviolative of Section 8(b)(7)(C)of the Act.WE WILL NOT engage in, or induce or encourage anyindividual employed by Edward L.Nezelek,Inc., or anyother employer,to engage in, strikes or refusals in thecourse of their employment to use or handle anymaterials or to perform any services,and WE WILL NOTthreaten,coerce, or restrain Edward L.Nezelek,Inc., orany other employer,by a strike or picketing,where ineither case an object thereof is to force or requireEdward L.Nezelek,Inc., to enter into any agreementprohibited by Section 8(e) of the Act.WE WILL NOT threaten, coerce,or restrain Edward L.Nezelek,Inc., or any other employer,where an objectthereof is to force or require such employer to ceasedoing business with I.Pshonick & Son.DatedByLOCAL 445, INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions may be directed to the Board's Office,FourthFloor, The 120 Building,120 Delaware Avenue, Buffalo,New York 14202,Telephone 716-842-3100.